DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 27-53 are pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The rejection of claims 52-53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second ¶ is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections - 35 USC § 103
Claims 27-53 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al. (WO02/38175A1, or previously cited US 6,228,648) in view of Holliger et al. (US20040253731A1) and Selby et al. (US6355247B1),
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. Applicants argued that the unexpected properties associated with the claimed invention are associated with the “continuous phase” of oil used in the formulation.  According to Applicants the claims do not require limiting the ratios of water and oil to 1:1, to produce W/O emulsions having the unexpected properties according to the present invention. Moreover, Applicants argued that “[I]t is well within the ability of the POSITA to produce W/O emulsions comprising different water: oil ratios without undue experimentation using methods of producing emulsions and of determining the continuous phase of an emulsion known in the art.”
Contrary to Applicant’s assertions, the prior art clearly teach the benefits of using a continuous phase of a hydrophobic oil in injectable formulations.  See Brown et al. at page 6, which specifically teaches the use of a continuous hydrophobic phase in vaccine formulations results in an enhanced immune response.  Although Applicants may argue that Brown et al. does not disclose formulations comprising polynucleotides,  Selby et al. discloses liposome encapsulated nucleic acid formulations, wherein the adjuvant may include Incomplete Freund's Adjuvant, “which is a carrier comprising a continuous phrase of oil.”
Applicants have not provided any evidence that the instantly claimed injectable formulations would possess any additional or unexpected properties that would distinguish it from the prior art.  
Claim 27 recites the following:

    PNG
    media_image1.png
    167
    568
    media_image1.png
    Greyscale

Brown et al. describes formulations according to the present invention.  Brown et al. teach a composition comprising adjuvants, antigens encapsulated into liposomes and a hydrophobic carrier, wherein adding the hydrophobic carrier results in enhanced and long-term immune responses (Abstract; column 3, lines 18-58). Brown et al. also teach making the composition by encapsulating the antigen into liposomes, followed by mixing with a carrier comprising a continuous hydrophobic phase, wherein the adjuvant is either co-
    PNG
    media_image2.png
    433
    610
    media_image2.png
    Greyscale

Page 6 of Brown et al. teaches the following:

    PNG
    media_image3.png
    339
    627
    media_image3.png
    Greyscale

Although Brown et al. does not specifically describe formulations wherein the antigen is a polynucleotide encoding a polypeptide being operably linked to a promoter functional in mammalian cells, it is clear that the formulation of Brown et al. is known in the art to be useful for eliciting an enhanced immune response to an antigen delivered using 
Holliger et al. teach an emulsion comprising a surfactant, a hydrophobic phase and a hydrophilic phase comprising a plurality of microcapsules containing a functional eukaryotic transcription/translation system, i.e. a nucleic acid vector system.  Holliger et al. further teaches wherein the hydrophobic phase comprises a mineral oil.
Additionally, Holliger et al. teaches that high levels of protein expression were achieved using a water-in-oil emulsion wherein the hydrophobic phase comprises mineral oil, see ¶ [0008], and Examples 5 & 6.  
Selby et al. (US6355247) describes vaccine formulations comprising a recombinant nucleic acid vector expressing a viral antigen, wherein the vector is liposome-encapsulated.  Selby et al. also teaches that these formulations may also be used with adjuvants to enhance the effectiveness of the vaccine.  In one embodiment the adjuvant may include Incomplete Freund's Adjuvant.  
It would have been further obvious to one of skill in the art, at the time the invention was made, to modify the compositions of Brown et al. by replacing the antigen encapsulated in the liposomes with a protein expression system comprising a nucleic acid vector with a reasonable expectation of success. One of skill in the art would have been motivated to do so because the prior art teaches that high levels of protein expression was achieved in the presence of an emulsion comprising mineral oil.  Moreover, Selby et al. clearly teaches vaccine formulations comprising wherein the antigen is a nucleic acid encoding a polypeptide, wherein the antigen is encapsulated in a liposome, and further wherein the formulation comprises an adjuvant.  The prior art clearly provides suggestion 
Absent evidence to the contrary, or evidence of unexpected properties over the full scope of the claimed invention, it would have been obvious to the ordinary skilled artisan to substitute the antigen described in Brown et al. with the nucleic acid encoding polypeptide antigen described either in Hollinger et al. or Selby et al. with a reasonable expectation of success. 
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
It is noted that Applicant’s arguments filed 02/28/2018 describe unexpected properties associated with Example 2 (Group 2 of Figure 2) and Example 3 as described in the specification as filed.  However, Applicants achieved these unexpected results (Specifically Example 2) by using compositions prepared according to the following description obtained from the specification as filed at page 32, 3rd ¶:

    PNG
    media_image4.png
    884
    1427
    media_image4.png
    Greyscale

The compositions of Example 3, Group 2, comprising unexpected properties were prepared as set forth in ¶ 3, page 35 of the specification as filed. 
The instant claims broadly recite wherein the claimed composition comprises a carrier comprising a continuous phase of oil, liposomes and polynucleotide. There is no requirement that the final liposome preparation in the instant claims are prepared by mixing an equal volume of liposomes containing plasmid and incomplete Freund’s adjuvant.  Applicant's showing is not commensurate in scope with the claimed invention.   

Double Patenting
Claims 27-53 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,498,493 B2, or claims 1-27 of US Patent No. US10232052.  
Applicants have not provided any arguments to address the merits of the instant invention, therefore the claims remain rejected for the reasons of record.
Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims represent a species of the broader composition set forth in the instant claims. The instant claims are broadly drawn to a composition comprising a carrier comprising a continuous phase of a hydrophobic substance, liposomes and a polynucleotide.  However the issued claims fall within the scope of the pending claims, and are more limited to a specific carrier, mannide oleate and a continuous phase of mineral oil, liposomes specifically limited to unsaturated phospholipid, and a polynucleotide in a specific ratio of carrier and liposome.  The issued claims clearly anticipate the components of the instantly claimed composition.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699